Citation Nr: 0210926	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  00-01 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January to September 
1969.  The veteran was awarded the Bronze Star Medical with 
Combat "V."
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  The veteran's PTSD is productive of incapacitating 
symptoms resulting in total occupational and social 
impairment.


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
the veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.126, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  In this regard, the Board 
notes that VA fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for an equitable disposition of the issue on 
appeal.  The veteran's service medical records and post-
service treatment records have been obtained.  In addition, 
the appellant was examined by VA for his service-connected 
PTSD in May 2001.  Furthermore, the statement of the case and 
supplemental statement of the case informed the veteran of 
the pertinent laws and regulations and the evidence necessary 
to substantiate his claims.  Finally, in light of the award 
for a total schedular evaluation for PTSD granted herein, 
there is no prejudice to the veteran in the Board proceeding 
to the merits of the claim. See Bernard v. Brown, 4 Vet. App. 
384, 392-394 (1993).  See also VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747) (1992). 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  '

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  100

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  70

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  50

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)......30

The veteran's service connected PTSD has been evaluated by 
the RO as being 30 percent disabling.  The veteran contends 
that a higher evaluation is warranted.

During the pendency of this claim, the veteran was examined 
by VA in May 2001 and he submitted private medical reports 
from his private psychologist, J. Helmuth., Ph.D., and K. 
Kessick., M.Ed.C.R.C, both dated in July 2002.  When examined 
by both VA in May 2001 and Dr. Helmuth in July 2002, the 
veteran's PTSD symptoms have included frequent nightmares, 
intrusive thoughts, depression, irritability, mood swings, 
hypervigilance, exaggerated startle reaction to loud noises 
reminiscent of war, inappropriate aggressiveness and rage in 
his attitude and feelings toward strangers, a sense of 
hopelessness about the future, to include suicidal thoughts 
and plans, and sleep disturbance.  Dr. Helmuth concluded that 
the veteran's symptoms had continued to cause major problems 
for the appellant in his interpersonal relationships with his 
family and in his ability to concentrate and adapt to the 
normal stresses experienced by an individual working full-
time.  It was the opinion of Dr. Helmuth that the veteran 
could not safely cope with the stress of day to day 
interaction with people and that he was unable to work.  In 
support of his conclusion, Dr. Helmuth indicated that the 
veteran was unable to stay on task because of his inability 
to concentrate and that he could not focus on individual work 
even if he was alone.  

In addition, when examined by VA in May 2001, a Global 
Assessment Functioning Score (GAF) score of 45 was assigned.  
The Board notes that a GAF score of 41-50 indicates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).

Finally, a July 2002 report, submitted by K. Kessick, M.Ed., 
C.R.C., reflects that that veteran had quit his job as a 
police officer because of his PTSD symptoms.  It was the 
opinion of K. Kessick that because of the veteran's Vietnam 
experiences and his years of dealing with violence and trauma 
as a police officer, he was unable to work in a competitive 
environment.  There is no medical evidence or opinion to the 
contrary.

Based on the frequency, severity and duration of psychiatric 
symptoms, as reflected in the mental health record, the Board 
finds that the veteran's PTSD symptoms more closely 
approximate those for which a 100 percent evaluation is 
warranted.  It is apparent from the record that the veteran 
would have great difficulty in holding a permanent position 
due to the severity of his PTSD symptoms.  This is 
underscored by recent GAF score of 45 which reflects an 
individual who is unable to work.

Accordingly, upon review of the entire record, the Board 
finds that the veteran's symptomatology is productive of 
incapacitating symptoms resulting in total occupational and 
social impairment.  Therefore, after reviewing the clinical 
record and resolving any remaining reasonable doubt in the 
veteran's favor, a 100 percent evaluation is warranted.  
ORDER

Entitlement to the assignment of a 100 percent evaluation for 
PTSD is granted, subject to the applicable criteria 
pertaining to the payment of monetary benefits.



		
	F.JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

